Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 1 of 8 Page ID #:1



 1
                                   UNITED STATES DISTRICT COURT
 2                                CENTRAL DISTRICT OF CALIFORNIA
                                           LOS ANGELES
 3

 4                                                                CASE NO.:       2:20-cv-3314

 5   CHRISTOPHER CHAO and HOKMAN
     TAM, individually, and as Parents and Natural
 6
     Guardians of M.C., a minor
 7
                    Plaintiffs,
 8
     V.
 9
     PRINCESS CRUISE LINES LTD.
10

11               Defendant.
     ______________________________________/
12
                                   COMPLAINT AND JURY DEMAND
13
            Plaintiffs, CHRISTOPHER CHAO and HOKMAN TAM, individually, and as Parents and
14

15   Natural Guardians of M.C., a minor, by and through their undersigned attorneys, and sues the

16   Defendant, PRINCESS CRUISE LINES LTD. (hereinafter, “PRINCESS”) and alleges:

17                                 THE PARTIES AND JURISDICTION
18          1.      This is an action seeking damages in excess of $1,000,000.00 (One Million
19
     Dollars) exclusive of interest, costs and attorney's fees.
20
            2.      This Court has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. § 1333
21
     as this case involves a maritime tort. The type of incident and injuries suffered by Plaintiffs had
22

23   the potential to impact maritime commerce as Plaintiffs are at serious risk of imminent harm as a

24   result of being exposed to the Coronavirus running rampant aboard the cruise ship upon which

25   they are paying passengers.
26          3.      Plaintiff, CHRISTOPHER CHAO is sui juris, is a resident of Contra Costa County
27
     California, and was a passenger onboard the Grand Princess.
28
                                                        1
Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 2 of 8 Page ID #:2



 1          4.      Plaintiff, HOKMAN TAM is sui juris, is a resident of Contra Costa County
 2   California and was a passenger onboard the Grand Princess.
 3
            5.      Plaintiff, M.C., a minor, was and is a resident of Contra Costa County California
 4
     and is under the age of (18) years.
 5
            6.      Princess Cruise Lines LTD. is incorporated in Bermuda, with its headquarters in
 6

 7   Santa Clarita California. The action is being filed in this Court pursuant to the terms and

 8   conditions of the Passenger Contract issued by Defendant, Princess Cruise Lines Ltd.

 9          7.      At all times hereto, PRINCESS owned and operated the cruise ship the Grand
10
     Princess.
11
            8.      This Court has personal jurisdiction over PRINCESS as PRINCESS’ principle
12
     place of business is located in Los Angeles County, Los Angeles.
13
            9.      PRINCESS conducts substantial business within the State of California, including
14

15   operating cruises from ports in San Francisco, San Diego and Los Angeles.

16          10.     PRINCESS markets cruise vacations to Californian residents and employs
17   thousands of Californian residents to work at its California headquarters.
18
            11.     Plaintiffs were passengers aboard the Grand Princess which departed out of San
19

20   Francisco on February 21, 2020, and had been quarantined on said ship through Tuesday, March

21   10, 2020, as a result of an outbreak of COVID-19.
22
                                           FACTUAL BACKROUND
23

24

25          In the recent months, there has been a worldwide outbreak of a new strain of the Corona

26   virus, commonly known as COVID-19. The virus began in China in December 2019, and has
27   quickly spread throughout Asia, Europe and most recently, North America. The virus causes
28
                                                      2
Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 3 of 8 Page ID #:3



 1   temperature, a dry cough, and can be fatal. There have been over One Hundred Thousand cases
 2   worldwide and over Three Thousand deaths as result of COVID-19. Those fatalities have largely
 3
     been amongst the elderly population, and those with underlying medical complications.
 4

 5
            COVID-19 really gained the attention of the public when the Diamond Princess Cruise
 6

 7   ship, also owned and operated by Defendant, suffered an outbreak of the disease at the beginning

 8   of February 2020 in Yokohama, Japan.           The outbreak began with ten cases, and rapidly

 9   multiplied to seven hundred cases, as a result of the flawed two week quarantine on the ship. The
10
     Center for Disease Control, (CDC) issued a statement on February 18, 2020, that “the rate of new
11
     reports of positives new on board, (Diamond Princess), especially among those without
12
     symptoms, highlights the high burden of infection on the ship and potential for ongoing risk.”
13
     Seven of Defendant’s passengers died as a result of COVID-19.
14

15

16          It would only stand to reason, that having experienced such a traumatic outbreak on board
17   one of its vessels less than a month prior to the current voyage on board the Grand Princess, that
18
     the Defendant would have learned to take all necessary precautions to keep its passengers, crew
19
     and the general public safe. Unfortunately, the Defendant PRINCESS did no such thing, which is
20
     why Plaintiffs are now at actual risk of immediate physical injury proximately caused by the
21

22   Defendant’s negligence.

23                                               COUNT I

24                                  (NEGLIGENCE AGAINST PRINCESS)
25      Plaintiffs re-allege all allegations in paragraphs 1 through 11 above as if alleged fully herein.
26

27

28
                                                      3
Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 4 of 8 Page ID #:4



 1             12.   PRINCESS owed Plaintiffs, who are paying passengers who boarded the Grand
 2   Princess on February 21, 2020, the duty to ensure that they would not be exposed to unreasonable
 3
     risk of harm that defendant knew or should have known about while sailing on its vessel.
 4
               13.   Defendant breached its duty in that it had knowledge that at least one of its
 5
     passengers from the prior voyage who disembarked Feb 21, 2020 had symptoms of coronavirus,
 6

 7   and yet it made the conscious decision to continue sailing the voyage that began on February 21,

 8   2020 with another three thousand passengers on an infected ship.

 9             14.   Specifically, Defendant was aware of at least two passengers who disembarked its
10
     ship on February 21, 2020 in San Francisco, had symptoms of the coronavirus. It went as far as
11
     to send emails on Wednesday February 25, to passengers who disembarked the Grand Princess on
12
     February 21, notifying them of the potential of exposure to the coronavirus while onboard their
13
     cruise.
14

15             15.   To make matters even worse, there were sixty two passengers on board the

16   Plaintiffs’ cruise, who were also on the prior voyage, who were exposed to the passengers that
17   were confirmed to be infected, and later died.
18
               16.   In continuing to sail with another three thousand passengers, including Plaintiffs
19
     on February 21, 2020, knowing that some of those passengers and crew had already been exposed
20
     to COVID-19, the Defendant PRINCESS has exposed Plaintiffs to actual risk of immediate
21
     physical injury.
22

23             17.   Defendant is further negligent in failing to have proper screening protocols for

24   COVID-19 prior to boarding the passengers on Plaintiffs’ voyage. Despite the knowledge and
25   experience it had with the outbreak of the disease on the Diamond Princess just a mere three
26
     weeks prior to the instant case, Defendant did not have proper screening protocol in place to
27
     minimize the risk of exposure of the disease to its passengers and crew.
28
                                                      4
Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 5 of 8 Page ID #:5



 1             18.    Prior to boarding the February 21, 2020 sailing on the Grand Princess, passengers
 2   were simply asked to fill out a piece of paper confirming they were not sick. Not one passenger
 3
     was questioned, let alone examined in any capacity. Incredibly, not one of those sixty two
 4
     passengers or crew members who were mixing and mingling with the infected prior passengers
 5
     were ever examined during the instant voyage until being tested for the virus on Thursday March
 6

 7   5, 2020, two weeks after the ship sailed.

 8             19.    As a result of the Defendant’s lackadaisical approach to the safety of Plaintiffs, its

 9   passengers and crew aboard the Grand Princess, Plaintiffs are at actual risk of immediate physical
10
     injury.
11

12             20.    Finally, Defendant PRINCESS is negligent in failing to adequately warn Plaintiffs

13   about the potential exposure to COVID-19 prior to boarding the ship on February 21, 2020, and

14   again during the sailing of said cruise.        Defendant had actual knowledge of at least two
15
     passengers who sailed on its ship the week prior, disembarked with symptoms of coronavirus, and
16
     one confirmed death as a result. Defendant also knew that there were sixty two passengers and
17
     crew who were onboard that same sailing, who were on board with Plaintiffs, and failed to inform
18
     Plaintiffs at any time prior to boarding or while they were already onboard, that there is an
19

20   actual risk of exposure to COVID-19. In addition, PRINCESS failed to inform Plaintiffs that a

21   crew member aboard their cruise actually disembarked in Hawaii as a result of coronavirus.
22              21.   If Plaintiffs had knowledge of this actual risk of exposure prior to boarding, they
23
     would have never boarded the ship. If they were informed of the risk on February 25, 2020, when
24
     the former passengers were notified by email, Plaintiffs would have disembarked at the first port
25
     of call in Honolulu on Feb 26, 2020. Due to Defendant’s outright negligence in failing to warn
26

27   Plaintiffs of the actual risk of exposure to COVID-19 aboard its infected ship, Plaintiffs were

28   quarantined in their cabin along with the rest of the passengers and crew, off the coast of San
                                                        5
Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 6 of 8 Page ID #:6



 1   Francisco, anxiously awaiting their fate, until they were transferred to various air force bases
 2   across the country where they remain quarantined.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
               22.   As a direct and proximate result of the aforementioned negligence of the
16
     Defendant PRINCESS, in exposing them to actual risk of immediate physical injury, Plaintiffs are
17
     suffering from emotional distress, are traumatized from the fear of developing COVID-19 as they
18

19   sat minute after minute in their confined cabin on an infected vessel, and this emotional harm will

20   continue to plague them.
21             WHEREFORE, Plaintiffs demand judgment against Defendant PRINCESS for damages
22
     suffered as result of their negligence and a trial by jury on all issues triable.
23
                                                   COUNT II
24
                     (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS)
25

26       Plaintiff re-alleges all allegations set out in paragraphs 1 through 22 above as if alleged fully

27   herein.

28
                                                         6
Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 7 of 8 Page ID #:7



 1           23.      Defendant Princess’ conduct in deciding to continue to sail the Grand Princess
 2   with Plaintiffs, knowing that the ship was infected from two previous passengers who came down
 3
     with symptoms of COVID-19, and had sixty two passengers on board with plaintiffs who were
 4
     previously exposed to those two infected individuals, along with the prior crew, shows a lack of
 5
     any care on the part of Defendant, amounting to gross negligence.            Defendant knew how
 6

 7   dangerous it was to expose Plaintiffs and the rest of its passengers to COVID-19 in light of its

 8   experience with the Diamond Princess a short three weeks prior, and yet it departed from what a

 9   reasonably careful cruise line would do under the circumstances in continuing to sail with
10
     Plaintiffs.
11
             24.      Moreover, Defendant’s conduct in failing to warn Plaintiffs of their actual risk of
12
     harm in being exposed to COVID-19, either prior to boarding or while they were already on
13
     board, in light of the prior passenger who came down with symptoms who ended up dying, along
14

15   with others who came down with symptoms from that prior voyage, and the crew member who

16   disembarked during this voyage from the virus, amounts to an extreme departure of a what a
17   reasonably careful cruise line would do, in light of Defendant’s knowledge of how the Virus
18
     spreads like wildfire on cruise ships.
19
             25.      Defendant PRINCESS chose to place profits over the safety of its passengers, crew
20
     and the general public in continuing to operate business as usual, despite their knowledge of the
21
     actual risk of injury to Plaintiffs.
22

23           WHEREFORE, Plaintiffs demand judgment against PRINCESS including punitive

24   damages suffered as a result of the alleged gross negligence on Defendant, and a trial by jury on
25   all issues triable.
26

27

28
                                                       7
Case 2:20-cv-03314-RGK-SK Document 1 Filed 04/09/20 Page 8 of 8 Page ID #:8



 1                                  DEMAND FOR JURY TRIAL
 2        The Plaintiffs hereby demand trial by jury of all issues so triable of right.
 3

 4
                                                 DATED this 9th day of April, 2020.
 5
                                                 Michael A. Simmrin
 6                                               SIMMRIN LAW GROUP
                                                 3500 W. Olive Avenue
 7                                               Suite 300
                                                 Burbank, CA 91505
 8                                               Tel.: (954) 476-1000
 9                                               Fax: (424) 653-6564

10                                               By _________________________
                                                       MICHAEL A. SIMMRIN
11                                                     California Bar No. 238092
12

13                                               Debi F. Chalik (Pro Hac Vice Pending)
                                                 CHALIK AND CHALIK, P.A.
14                                               Attorneys for Plaintiff
                                                 10063 N. W. 1st Court
15                                               Plantation, Florida 33324
                                                 Tel.: (954) 476-1000
16
                                                 Fax: (954) 472-1173
17
                                                 By _________________________
18                                                     DEBI F. CHALIK
                                                       Florida Bar No. 179566
19

20

21

22

23

24

25

26

27

28
                                                     8
